Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the common secret root".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2006/0053289) hereafter Singh in view of Ramzan et al. (US 8,824,677) hereafter Ramzan and Heydon (US 2015/0245204) hereafter Heydon.
1. Singh discloses a method for authenticating a new device to operate in a network, the method comprising: 
exchanging, by the network node, one or more protocol messages with the new device, each protocol message containing a random number generated by a random number generator of either the (para 23, 27-30; see also para 21, nonce is a randomly generated unique message number), and at a position concatenated in a previously received protocol message, each protocol message being encrypted using the public key of the other of the network node or the new device being a receiver (para 23, a random number is at a position previously received); and 
authenticating, by the network node, the new device to the network responsive to the network node determining that a pseudorandom number in a received protocol message matches the pseudorandom number generated locally by the network node at a position concatenated in a previously sent protocol message (para 29-30, [position matches message previously sent by Peer A (first position, see Table 1)]).
Singh does not explicitly disclose pseudo-random number generated using a common secret root information of each network node on the network and received from a user at a commissioning phase.  However, in an analogous art, Ramzan discloses provable secure and efficient pseudorandom number generation including pseudo-random number generated using a common secret root information of each network node on the network and received from a user at a commissioning phase (col 5, 8-38). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Singh with the implementation of Ramzan in order to have an efficient and provably secure mechanism for generating pseudorandom numbers (col 1, 46-47).
Singh and Ramzan do not explicitly disclose exchanging, by a network node on the network, public keys with the new device to be authenticated.  However, in an analogous art, Heydon discloses device authentication including exchanging, by a network node on the network, public keys with the new device to be authenticated (para 59-60).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Singh and Ramzan with the implementation of Heydon in order to improve the security of the mesh network (para 9).
 
(Singh, para 23, 27-30; see also para 21, nonce is a randomly generated unique message number).

3.  Singh, Ramzan and Heydon disclose the method according to claim 1, wherein a portion of each protocol message is hashed (Ramzan, col 5, 20-38, hash result).

4.  Singh, Ramzan and Heydon disclose the method according to claim 3, wherein the hashed portion of each protocol message includes at least a combination of a pseudo-random number generated by the pseudo-random number generator of the sender and the public key of the receiver or the sender (Ramzan, col 5, 20-38; Signh, para 23, 27-30).

5.  Singh, Ramzan and Heydon disclose the method according to claim 1, wherein determining that the pseudorandom number in a received protocol message matches the pseudorandom number generated locally by the network node includes comparing a hashed portion in the received protocol message with a locally generated hash (Ramzan, col 5, 20-38; Signh, para 23, 27-30).

6.  Singh, Ramzan and Heydon disclose the method according to claim 1, further comprising: decrypting, by the network node, the received protocol message using a private key of the network node (Singh, para 27-30).

8.  Singh, Ramzan and Heydon disclose the method according to claim 1, further comprising: transmitting, by the network node, an update message to at least one other network node on the (Singh, para 31-33).

9.  Singh, Ramzan and Heydon disclose the method according to claim 1, wherein the common secret root is changed periodically (Ramzan, col 5, 8-20, different passwords provided by users change the common secret root (periodically: from time to time)).

Claims 10-15, 17 are similar in scope to claims 1-6, 8 and are rejected under similar rationale.

Claim 18 is similar in scope to claim 1 in that receiving and transmitting public keys are similar to exchanging and Peers B and C are commissioned before the new device. Claim 18 is rejected under similar rationale.

Claims 19 and 20 are similar in scope to claims 2 and 5 and are rejected under similar rationale.

Allowable Subject Matter
Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 using Singh, Ramzan, and Heydon.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439